Citation Nr: 1816796	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-18 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an earlier effective date for service-connected tinnitus, prior to March 12, 2015.

2. Entitlement to an earlier effective date for service-connected left ear hearing loss, prior to March 12, 2015.

3. Entitlement to an initial compensable evaluation for service-connected left ear hearing loss.  

4. Entitlement to service connection for right ear hearing loss.

5. Whether new and material evidence has been received in order to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD).  

6. Entitlement to service connection for COPD.

7. Entitlement to an evaluation in excess of 10 percent for a right knee baker's cyst. 

8. Entitlement to a compensable evaluation for a service-connected scar, status post right knee cystectomy.  

9. Entitlement to a compensable evaluation for service-connected right spermatocele and left variscocele asymptomatic.  


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney 


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2013 and May 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The May 2013 rating decision increased the evaluation of the Veteran's service-connected baker's cyst from noncompensable to 10 percent, effective September 12, 2012; granted service connection for a scar, status post right knee cystectomy, and assigned a noncompensable evaluation, effective September 12, 2012; continued a noncompensable evaluation of right spermatocele and left variscocele asymptomatic.  The May 2015 rating decision granted service-connection for tinnitus, and assigned a 10 percent evaluation, effective March 12, 2015; granted service connection for left ear hearing loss, and assigned a noncompensable evaluation, effective March 12, 2015; denied service connection for right ear hearing loss; and denied service connection for COPD.  The Board notes that jurisdiction of the case has been transferred to the VA RO in Nashville, Tennessee.    

In March 2017, the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to a compensable rating for left ear hearing loss, and entitlement to a compensable evaluation for a right knee baker's cyst are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to a compensable evaluation for a service-connected scar, status post right knee cystectomy.  

2. In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to a compensable evaluation for service-connected right spermatocele and left variscocele asymptomatic.  

3. In March 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran at a Board hearing that he wished to withdraw the claim for entitlement to service connection for right ear hearing loss.  

4. In a June 1993 rating decision, the RO denied the Veteran's claim for service connection for pulmonary emphysema.  The Veteran was notified of the decision and did not appeal or submit new and material evidence within the one-year period thereafter.

5. The evidence received since the June 1993 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for pulmonary emphysema.  

6. No document can be construed as a claim for entitlement to service connection for tinnitus prior to May 12, 2012.  

7. No document can be construed as a claim for entitlement to service connection for left ear hearing loss prior to May 12, 2012.  

8. The Veteran's COPD is not related to his period of active service.  

CONCLUSIONS OF LAW

1. The criteria for withdrawal of the issue of entitlement to a compensable evaluation for a service-connected scar, status post right knee cystectomy by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of the issue of entitlement to a compensable evaluation for service-connected right spermatocele and left variscocele asymptomatic by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal of the issue of entitlement to service connection for right ear hearing loss by the Veteran (or his or her authorized representative) have been met. 38 U.S.C. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

4. The June 1993 rating decision that denied the Veteran's claim for entitlement to service connection for pulmonary emphysema is final.  38 U.S.C. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2017).  

5. New and material evidence has been received and, as such, the claim for entitlement to service connection for pulmonary emphysema is reopened.  38 U.S.C. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

6. The criteria for an effective date earlier than March 12, 2015, for the grant of service connection for tinnitus have not been met as a matter of law. 38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2017).

7. The criteria for an effective date earlier than March 12, 2015, for the grant of service connection for left ear hearing loss have not been met as a matter of law. 38 U.S.C. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400(o)(1) (2017).

8. The criteria for service connection for COPD have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veteran's claim and decided entitlement based on the evidence or record.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204.

At his March 2017 hearing before the Board, the Veteran withdrew his appeal regarding the issues of entitlement to a compensable evaluation for a service-connected scar, status post right knee cystectomy, entitlement to a compensable evaluation for service-connected right spermatocele and left variscocele asymptomatic, and entitlement to service connection for right ear hearing loss.  As there remains no allegation of error of fact or law for appellate consideration regarding these issues, the Board does not have jurisdiction to review the claims.  Accordingly, the issues must be dismissed.

New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The threshold to reopen a claim is low and does not require new and material evidence regarding each element of the claim that was not proved in the prior decision.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

By way of history, the Veteran filed an original claim for service connection for pulmonary emphysema in February 1993 that was denied in a June 1993 rating decision.  The Veteran did not appeal nor submit additional evidence within a year of the June 1993 decision, and the decision, therefore, became final.  

In May 2009, the Veteran sought to reopen his claim.  New evidence submitted since the June 1993 rating decision includes a July 2010 VA examination, and various VA medical records, as well as private treatment records.   For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the above-mentioned evidence is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claim.  Thus, the claim for service connection COPD is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  To this limited extent only, the claim is granted.

Earlier Effective Date Claims

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for an increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C. § 5110(a).  The effective date of an award of disability compensation to a veteran is the day following separation from service if the claim for compensation was received within one year of separation.  38 U.S.C. § 5110 (b)(1).

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection before March 24, 2015, so the regulations regarding informal claims are for consideration.

The Veteran contends that he is entitled to an earlier effective date, prior to March 12, 2015, for his claims of entitlement to service connection for tinnitus and entitlement to service connection for left ear hearing loss.  The record reflects that the Veteran filed his respective claims on March 12, 2012.  Moreover, the Board finds that the record does not contain any documents that qualify as either a formal or informal claim.  Further, at his March 2017 hearing before the Board, the Veteran stated that he had not filed an official claim for service connection for tinnitus, and left ear hearing loss prior to May 12, 2015, and that there was no evidence to support that either claim had been filed prior to May 12, 2015.  See Board Hearing Transcript at 35-36.  Thus, as there is no evidence that either claim had been filed prior to March 12, 2015, the Board concludes that the claims for an earlier effective date for service connection for tinnitus, and left hear hearing loss must be denied.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400(r); see also Juarez v. Peake, 21 Vet. App. 537, 539-40 (2008).  As the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107(b).

COPD

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C. §§ 1110, 1131 (West 2016). 

To establish service connection, "the veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir.2004). The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); but see Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (holding that the Board must address recent pre-claim evidence in assessing whether a current disability exists, for purposes of service connection, at the time the claim was filed or during its pendency).

The Veteran contends that his COPD is related to his period of active service.  To that end, the Veteran asserts that his COPD was caused by smoke inhalation from the burning of fumes and other materials while stationed in Saudi Arabia.  See Board Hearing Transcript at 6-8.  

The Veteran's service treatment records are unremarkable for any complaints treatment, or diagnosis of a respiratory condition during active service.  In fact, in the Veteran's May 1991 report of medical history, the Veteran did not report any respiratory issues, and he noted that he used tobacco.  Further, a clinical evaluation at the time found his lungs and chest were normal.  

In July 2010, the Veteran was afforded a VA examination to determine the nature and etiology of any respiratory condition present.  The examiner noted that the Veteran had been diagnosed with COPD in 2006.  The examiner reported that the Veteran served in Saudi Arabia, and that he had been exposed to the burning of hazardous waste and oils, as well as frequent sand and dust storms.  The examiner also reported that the Veteran had a long history of tobacco use.  The examiner opined that the Veteran's COPD was at least as likely as not a result of his tobacco use.  

In a May 2014 VA pulmonary note, the physician reported that the Veteran had COPD and nicotine dependence.  Moreover, the physician indicated that he encouraged the Veteran to cease smoking in order to help with his COPD.  

In April 2015, the Veteran was afforded a VA examination to assess the nature and etiology of any respiratory condition present.  The examiner reported that the Veteran had COPD.  The Veteran indicated that he had difficulties breathing since he was in his thirties.  The Veteran reported that he had smoked cigarettes for approximately 25 years prior to the examination.  The examiner opined that the Veteran's COPD was less likely than not related to service.  In his rationale, the examiner indicated that the Veteran reported that his respiratory problems began after his return from the Gulf War.  However, the examiner noted that the record was silent for any respiratory symptoms until 2006.  The examiner further indicated that, as of 2006, the Veteran had a clear disability pattern due to his COPD, which the examiner opined was at least as likely as not due to chronic tobacco use.  The examiner noted that the connection between tobacco use and COPD was well documented in medical literature.  The examiner also indicated that the Veteran's private and VA pulmonary specialists had documented that his COPD was a result of his tobacco use.  

The Board has considered the lay evidence of record.  As noted above, the Veteran stated that his COPD is related to his exposure from smoke and inhalants while stationed in Saudi Arabia.  However, he is not competent to attribute his current symptoms to an incident in service that occurred many years ago. This particular inquiry is within the province of training medical professionals because it goes beyond a simple and immediately observable cause-and-effect relationship.

In this case, the Board finds the most probative evidence weighs against the claim. The first complaints and objective evidence of the claimed disabilities occurred many years after service.  To that end, the Veteran reported that he was not treated for any pulmonary conditions until 2004.  Moreover, the record does not document any treatment until 2006.  The passage of time between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection. Maxson v. Gober, 230 F.3d 1330, 1333  (Fed. Cir. 2000).  Further, the July 2010 and April 2015 VA examiners opined against the claim and provided sufficient rationale.   

The Board is grateful for the Veteran's honorable service.   However, given the record before it, the Board finds that evidence in this case does not reach the level of equipoise.  See 38 U.S.C. § 5107 (a) ("[A] claimant has the responsibility to present and support a claim for benefits . . . ."); Fagan v. Shinseki, 573 F.3d 1282, 1286 (Fed. Cir. 2009) (stating that the claimant has the burden to "present and support a claim for benefits" and noting that the benefit of the doubt standard in section 5107(b) is not applicable based on pure speculation or remote possibility); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA . . . the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination).


ORDER

The appeal as to entitlement to a compensable evaluation for a service-connected scar, status post right knee cystectomy is dismissed.  

The appeal as to entitlement to a compensable evaluation for service-connected right spermatocele and left variscocele asymptomatic is dismissed.

The appeal as to entitlement to service connection for right ear hearing loss is dismissed.  

New and material evidence having been received, reopening of the previously denied claim of entitlement to service connection for pulmonary emphysema, to this extent only, the appeal is granted.

Entitlement to an earlier effective date for service-connected tinnitus, prior to March 12, 2015, is denied.  

Entitlement to an earlier effective date for service-connected left ear hearing loss, prior to March 12, 2015, is denied.  

Entitlement to service connection for COPD is denied.  

REMAND

At his March 2017 hearing before the Board, the Veteran asserted that his service-connected left ear hearing loss had increased in severity since his May 2015 VA examination.  At his March 2017 hearing before the Board, the Veteran also asserted that his right knee condition had increased in severity since his September 2016 VA examination.  To that end, the Veteran stated that he his knee had recently become more unstable, which caused him to fall, and the Veteran provided a June 2017 VA treatment record indicating that he injured his ribs due to a fall.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Thus, the Board finds that additional VA examinations are needed to ascertain the current severity and manifestations of the Veteran's service-connected left ear hearing loss, and right knee baker's cyst.   


Accordingly, the case is REMANDED for the following action:


1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left ear hearing loss, as well as his right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2. After completing the foregoing development, the Veteran should be afforded a VA audiological examination to ascertain the current severity and manifestations of his service-connected left ear hearing loss disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.  The entire claims file must be made available to the individual designated to examine the Veteran and the designated examiner must review the entire claims file in conjunction with the examination.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's bilateral hearing loss in the final report of the evaluation.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Schedule the Veteran for a VA examination to assess the severity of his service-connected right knee baker's cyst.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file and a copy of this REMAND must be made available to the examiner for review in conjunction with the examination. The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment and personnel records, post-service medical records, prior VA examination reports, and lay statements and assertions. 

The examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  Any additional limitations due to pain or other factors should be set forth.  The opposite joint (left knee) should also be tested if that joint has no demonstrated abnormalities.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

With regard to range of motion testing, the examiner should report at what point (in degrees) pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  These determinations must be expressed in terms of the additional limitation of motion in approximate degrees due to each functional factor that is present.  The examiner should report on whether there is functional loss due to limited strength, speed, coordination or endurance. 

The examiner should also estimate any additional loss of function during periods of flare-up, expressed in degrees of lost motion.  Such estimate can be based on the Veteran's description of his limitations during such periods, so that an estimate should be provided, if at all possible, even in the absence of direct observation by the examiner.

The examiner is advised that the Veteran is competent to report limitation during flare-ups.

The examiner should also provide an opinion concerning the impact of the Veteran's right knee disability on his occupational functioning.  The examiner should describe the types of limitations the Veteran experiences as a result of his right knee disability.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. In the event that the Veteran does not report for the any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and to his representative, if applicable.  It should also be indicated whether any notice sent was returned as undeliverable.  
     
5. After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.








The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


